FLETCHER, Chief Justice,
concurring specially.
The majority opinion holds that there was “no manifest abuse of discretion” in allowing the assistant district attorney to sit in the witness chair as he addressed the jury during closing argument (majority opinion, p. 415). While it appears that Georgia’s appellate courts have not previously addressed this issue, appellate courts in other states have disapproved of this technique because of its potential “to blur the distinction between the roles of the trial participants.”2 I agree that trial judges must exercise great care to ensure that juries understand the different roles that the various trial participants play, and that allowing an attorney to argue from the witness chair may give the undue impression that the attorney — who is a zealous advocate for one side — is akin to a sworn witness testifying under penalty of perjury. Therefore, I would hold that allowing the assistant district attorney to close from the witness chair constituted error. In light of the compelling evidence against Watkins, however, the error was harmless, and thus I concur with the majority’s decision to affirm his conviction.
*416Decided September 27, 2004.
Carl P. Greenberg, for appellant.
Paul L. Howard, Jr., District Attorney, Marc A. Mallon, Assistant District Attorney, Thurbert E. Baker, Attorney General, RainaNadler, Assistant Attorney General, for appellee.

 Commonwealth v. Bradford, 752 NE2d 773, 776 (Mass. App. Ct. 2001). See also People v. Fletcher, 509 NE2d 625, 629 (Ill. App. 1987).